In an action to recover damages, inter alia, for breach of contract, the defendants appeal from an order of the Supreme Court, Suffolk County (Gerard, J.), dated April 4, 1994, which granted the plaintiffs motion, inter alia, to dismiss their counterclaim and imposed sanctions of $500 against their attorney.
Ordered that the order is reversed, on the law, with costs, the plaintiffs motion is denied, and the sanctions are vacated.
Under the court’s conditional order of preclusion, the defendants had 60 days from service of a copy of the order with notice of entry to comply with the plaintiffs discovery demands. The order was served by mail on August 31, 1993, giving the defendants until November 4, 1993 to serve their responses (see, CPLR 2103 [b] [2]; see also, Sultana v Nassau Hosp., 188 AD2d 647). The defendants complied with the court’s order by serving their responses on November 1, 1993. Accordingly, the defendants’ counterclaim should not have been dismissed and sanctions should not have been imposed. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.